Case 17-13355-elf   Doc 81   Filed 03/20/19 Entered 03/20/19 15:37:41   Desc Main
                             Document      Page 1 of 3
Case 17-13355-elf   Doc 81   Filed 03/20/19 Entered 03/20/19 15:37:41   Desc Main
                             Document      Page 2 of 3




                                                                        NO OBJECTION
                                                                        *without prejudice to any
                                                                        trustee rights or remedies.
Case 17-13355-elf   Doc 81   Filed 03/20/19 Entered 03/20/19 15:37:41   Desc Main
                             Document      Page 3 of 3
